BARFIELD, J.
AFFIRMED. The judge of compensation claims (JCC) correctly construed section 440.134(6)(c)9, Florida Statutes, which requires a managed care plan to include a process allowing an injured employee to obtain one second opinion in the same specialty, but does not afford the injured employee an automatic right to a second opinion evaluation. We find that competent substantial evidence supports the JCC’s findings that the claimant failed to present any evidence suggesting an additional orthopedic evaluation would be reasonable in these circumstances, and that her mere dissatisfaction with her treating orthopedic physician’s “attitude” was insufficient to support her claim for a second opinion. We note that the claimant had previously obtained a change in orthopedic physicians under section 440.134(10)(c), Florida Statutes.
ERVIN and LEWIS, JJ., concur.